The judgment under review will be affirmed, for the reasons set forth in the opinion of the Supreme Court, except that, it appearing that the stipulated facts relate only to the judgment obtained against the surety company in the Municipal Court of New York City and the costs thereon, and nothing appearing therein touching the payment of attorneys' fees and expenses by the surety company, we express no opinion on this point.
The judgment under review will be affirmed, with costs. *Page 196
For affirmance — THE CHANCELLOR, TRENCHARD, PARKER, LLOYD, BODINE, DONGES, HEHER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 13.
For reversal — None.